TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00695-CV


Fuller-Austin Insulation Company, Appellant

v.

State of Texas; Highland Insurance Company; Gregory Giammarios; and Kay
Giammarious, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GV304537, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties to this appeal have filed a joint motion requesting abatement of this appeal
while they pursue settlement of their dispute.  We grant the motion and abate the appeal.  Absent
further action of this Court, this appeal will be reinstated and appellant's brief will be due on March
29, 2004.


  
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   January 8, 2004